Title: From Edward Hand to Stephen Moylan, 28 March 1781
From: Hand, Edward
To: Moylan, Stephen


                  
                     Sir
                     Head Quarters New Windsor 28th March 1781
                  
                  His Excellency surprised & much displeased that Monthly Returns of the state of your Regiment are not transmitted to the Orderly Office, has commanded me to desire that in future you may be punctual in making and forwarding your returns so that they may reach my Office by the 25th or at least by the last Saturday of every Month—and to assure you at the same time that it is his determined Resolution to Arrest the Commandg Officers of Corps who neglect a regular compliance with Genl Orders requiring returns to be made Monthly when Corps are at too great a distance to do it Weekly—You can never whilst at Lancaster want oppertunities of sending your Returns to the post Office in Philada Thro which Channel if directed to me, I shall receve them—herewith I inclose a number of Blank returns.  I am Sir Yr &ca
                  
               